Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/3/20; 5/23/19 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Govari (US 2017/0325841) in view of Cuscuna et al. (US 2018/0042451) (“Cuscuna”).
Govari discloses: A medical probe [and method for producing a medical probe], comprising: a shaft for insertion into a cavity of a patient body; and a distal-end assembly, coupled to a distal end of the shaft and comprising a hollow tube having first and second openings for bending, Fig. 2B.
Govari does not directly disclose the openings having different sizes [(i) a first opening (first slit), located at a first section along a longitudinal axis of the hollow tube, and having a first size that limits bending of the first section by a first local radius of curvature (LROC), and (ii) a second opening (second slit), located at a second different section along the longitudinal axis of the hollow tube, and having a second different size that limits bending of the second section by a second different LROC].  Cuscuna, in the analogous art, teaches segments similar to those in Govari 34.  In Cuscuna these segments (connected links 11) have grooves (openings) 15 (Fig. 5) that are machined to adjust the relative pivoting of the adjacent links to a desired dimension of the angle theta (Fig. 5).  Thus, as shown in Fig. 7, Cuscuna teaches first and second openings 15 having different theta angles and thus different local radius of curvature.  The machining can be to any angle to adjust the curvature as desired by one skilled in the art.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the segments of Govari with the 
	Govari further discloses: the first section comprises a first protrusion, wherein at least the first opening comprises a first intrusion, and wherein the first intrusion is sized and shaped to snugly fit over the first protrusion. [0013-0014, 0031-0032]
a control handle 28, fitted at a proximal end of the shaft and configured to bend the first section by up to the first LROC and the second section by up to the second LROC. [0028, 0038]
a pull wire (ribbon 30), which is coupled, at a first end to the control handle, and at a second end to a selected section of the distal-end assembly, and wherein the control handle is configured to bend at least one of the first section and the second section, by pulling the first end of the pull wire. [0038-0039]
the pull wire comprises an alloy of nickel and titanium. (nitinol [0009])
the control handle is configured to bend one of the first section and the second section relative to the longitudinal axis, and simultaneously, to maintain the other of the first section and the second section flush with the shaft.  Figs. 2A, 2B.
the cavity comprises an ear-nose-throat (ENT) sinus. [0028]
Claims 10-17, see above.
Claim 18: the first and second openings are formed using a laser cutting technique. [0016, 0020]—Cuscuna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819.  The examiner can normally be reached on M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783